SHARE PURCHASE AGREEMENT
 
THIS SHARE PURCHASE AGREEMENT (this “Agreement”), dated as of October 30, 2008
(the “Signing Date”), is made and entered into by and among:


(A) ALGATEC SOLAR AG, a stock corporation (Aktiengesellschaft) organized under
the laws of Germany, registered with the commercial register (Handelsregister)
of the local court (Amtsgericht) of Cottbus under registration number HRB 8146
CB (“Algatec”) and having its registered office (Sitz) in Röderland, Germany;


(B) MR. RAINER RUSCHKE, an individual (“Ruschke”), born on February 16, 1959,
with address at Hauptstrasse 37, 04932 Röderland OT Prösen, Germany;


(C) MR. ULLRICH JANK, an individual (Jank”), born on May 20, 1970, with address
at Neue Strasse 12, 01945 Arnsdorf, Germany;


(D) DR. STEFAN MALIK, an individual (“Malik”), born on December 20, 1960, with
address at Südliche-Hauptstrasse 23, 83700 Rottach-Egern, Germany;


(E) MR. ANDRE FREUD, an individual (“Freud”), with address at Engelhardsgasse 2,
90402 Nürnberg, Germany ;


(F) MR. ROLAND RICHTER, ESQ., individual (the “Trustee”), born on November 27,
1947, with address at Schweinfurter Strasse 4, 01609 Nauwalde, Germany, an
attorney and counselor at law, acting as trustee for Ruschke; and


(G) ALGATEC EQUITY PARTNERS, L.P., a United States limited Partnership formed
under the laws of the State of Delaware (the “Partnership”), with an office
located at 25 Highland Boulevard, Dix Hills, New York 11746.


Ruschke, Jank, Malik and Freud are hereinafter sometimes collectively referred
to as the “Management Stockholders.” The Management Stockholders, the Trustee
and the Partnership are hereinafter sometimes individually referred to herein as
a “Party” and collectively referred to herein as the “Parties.”


TABLE OF CONTENTS


RECITALS
 
2
1.
Definitions
5
2.
Sale of and Transfer of Subject Shares.
10
3.
Related Agreements
12
4.
Consideration for Subject Shares; Capital Contribution and Loan
12
5.
Representations and Warranties of the Partnership
13
6.
Representations and Warranties of the Trustee, Algatec and the Management
Stockholders
14
7.
Information
20
8.
Conditions to The Partnership’s Obligation to Purchase
21


--------------------------------------------------------------------------------



RECITALS


As a material inducement for the Partnership to enter into this Agreement and to
consummate the transactions contemplated hereby, the Management Stockholders
make the following factual Recitals A. through P. below, each of which recitals
constitutes a representation and warranty of the Management Stockholders in
accordance with this Agreement and subject to the limitations and qualifications
set forth herein.


A. Algatec is a stock corporation (Aktiengesellschaft) organized under the laws
of Germany, registered with the commercial register (Handelsregister) of the
local court (Amtsgericht) of Cottbus under registration number HRB 8146 CB and
having its registered office (Sitz) in Röderland, Germany. The articles of
association of Algatec, as in effect on the Signing Date, are attached as
Exhibit A/1 (the “Algatec Articles of Association”) and an, as of the Effective
Date, current excerpt of Algatec’s commercial register is attached to this
Agreement as Exhibit A/2.
 
B. As of the Signing Date, Algatec has a registered share capital in the amount
of €50,000, which is divided into 50,000 no par-value bearer shares
(Inhaber/-Stückaktien) each representing a notional participation of EUR 1
(herein collectively the “Algatec Shares” and each an “Algatec Share”).
 
C. The Management Stockholders and the Trustee are the sole shareholders of
Algatec and are the record and (except for the Trustee) beneficial owners of the
Algatec Shares, as follows:
 
Shareholder
 
Number of Algatec Shares
 
% of Registered Capital
Ruschke
 
10,000
 
20%
Jank
 
7,500
 
15%
Malik
 
3,000
 
6%
Freud
 
1,500
 
3%
Trustee
 
28,000
 
56%

 
D. As of the Signing Date, the Trustee holds the 56% of the registered Algatec
Shares which are held by him on behalf of Ruschke.
 
E. As of the Signing Date, the supervisory board (Aufsichtsrat) of Algatec (the
“Algatec Supervisory Board”) consists of three supervisory board members, namely
Mr. Frank Simon, Mr. Hartmut Suppert and the Trustee and the management board
(Vorstand) of Algatec (the “Algatec Management Board”) consists of Messrs.
Ruschke, Jank and Malik, provided that the appointment of the members of the
Algatec Management Board has not yet been registered in Algatec’s commercial
register.
 
F. As of the Signing Date, Trend Capital GmbH & Co Algatec Solarwerke
Brandenburg KG is a limited partnership (Kommanditgesellschaft) organized under
the laws of Germany, registered with the commercial register (Handelsregister)
of the local court (Amtsgericht) of Cottbus under registration number HRA 1686
CB (“Trend Capital KG”) and having its registered office (Sitz) in Elsterwerda,
Germany. The partnership agreement of Trend Capital KG, as in effect on the
Signing Date, is attached as Exhibit F/1 and an, as of the Signing Date, current
excerpt of Trend Capital KG’s commercial register is attached to this Agreement
as Exhibit F/2.

- 2 -

--------------------------------------------------------------------------------



G. Trend Capital KG is, as of the Signing Date, engaged in the business of
manufacturing, assembling and selling metallurgical crystalline silicon solar
panels or modules and other forms of solar panels or modules on an OEM and a
non-OEM basis throughout the world (the “Business”)
 
H. As of the Signing Date, (i) the sole limited partner (Kommanditist) of Trend
Capital KG is N&S Verwaltungs- und Beteiligungs GmbH, a limited liability
company (Gesellschaft mit beschränkter Haftung) organized under the laws of
Germany, registered with the commercial register (Handelsregister) of the local
court (Amtsgericht) of Gütersloh under registration number HRB 4421 (the “Trend
Capital Limited Partner”) and having its registered office (Sitz) in Gütersloh,
Germany, and (ii) the sole general partners (Komplementäre) of Trend Capital KG
are (x) Algatec Solarwerke Brandenburg GmbH, a limited liability company
(Gesellschaft mit beschränkter Haftung) organized under the laws of Germany,
registered with the commercial register (Handelsregister) of the local court
(Amtsgericht) of Cottbus under registration number HRB 7319 CB and having its
registered office (Sitz) in Elsterwerda, Germany, and (y) Trend Capital
Unternehmensberatung für Finanzen und Immobilien GmbH a limited liability
company (Gesellschaft mit beschränkter Haftung) organized under the laws of
Germany, registered with the commercial register (Handelsregister) of the local
court (Amtsgericht) of Mainz under registration number HRB 8290 and having its
registered office (Sitz) in Mainz, Germany (such general partners collectively
referred to herein as the “Trend Capital General Partners”);
 
I. As of the Signing Date, Algatec and the Trend Capital Limited Partner are
party to a Kaufvertrag über den Erwerb eines Kommanditanteils (Purchase
Agreement for the Acquisition of a Limited Partner Interest) dated August 28,
2008 (deed-roll no. 671/2008 of notary Dr. Klaus Kaminski/Gütersloh), a copy of
which (together with an approval (Genehmigung) of such agreement by the Algatec
Management Board) is attached as Exhibit I (the “Trend Capital Interest Purchase
Agreement”), pursuant to which the Trend Capital Limited Partner has agreed to
sell and transfer to Algatec all, and not less than all, of its limited
partnership interests in Trend Capital KG, namely an interest in the nominal
amount of €2,513,500 (the “Trend Capital Limited Partner’s Interest”), for an
aggregate purchase price in the amount of €4,881,219 (the “Trend Capital Limited
Partnership Purchase Price”); which Trend Capital Limited Partnership Purchase
Price is payable in two installments, namely:
 
(i) a first installment in the amount of €2,500,000 which is due and payable (as
a result of an additional delay for payment granted by the Trend Capital Limited
Partner to Algatec in deviation from the terms of the Trend Capital Interest
Purchase Agreement) at the latest on October 31, 2008 (the “Trend Capital First
Installment”) and
 
(ii) a second installment in the amount of €2,381,219 which is due and payable
on February 29, 2008 (the “Trend Capital Second Installment”).
 
J. The Trend Capital Limited Partner’s Interest represents 100% of all limited
partners interests in Trend Capital KG.
 
K. As of the Signing Date, Algatec has already paid to the Trend Capital Limited
Partner a partial amount of the Trend Capital First Installment equal to
€ 1,100,000 (the “Trend Capital First Installment Down-Payment”) but still owes
the remainder in the amount of € 1,400,000 (the “Trend Capital First Installment
Outstanding Amount”). As a result, the in rem transfer of the Trend Capital
Limited Partner’s Interest by the Trend Capital Limited Partner to Algatec,
which was under the Trend Capital Interest Purchase Agreement made subject to
the condition precedent of the full payment of the Trend Capital First
Installment has not yet occurred. The funds for the Trend Capital First
Installment Down-Payment were lent to Algatec (i) in an amount of € 1,000,000 by
Mr. Frank Simon (the “Simon Loan”) and (ii) in an amount of € 100,000 by Malik
(the “Malik Loan”)

- 3 -

--------------------------------------------------------------------------------


 
L. Following receipt of the Trend Capital First Installment Outstanding Amount
by the Trend Capital Limited Partner, the transfer and assignment to Algatec of
all, and not less than all, of the Trend Capital Limited Partner’s Interest,
will become effective and Algatec will become the sole limited partner of Trend
Capital KG. In addition, subject to Algatec having become the sole limited
partner of Trend Capital KG as aforesaid, the Trend Capital General Partners
will (pursuant to the agreements attached as Exhibit D) withdraw from Trend
Capital KG.
 
M. As a result of consummation of the transactions contemplated by Paragraph L
above, following the transfer of the Trend Capital Limited Partner’s Interest to
Algatec and the withdrawal of the Trend Capital General Partners, all assets and
liabilities pertaining to Business will be legally and validly transferred to
Algatec by means of accrual (Anwachsung) (the transfer and assignment of the
Trend Capital Limited Partner’s Interest to Algatec, the withdrawal of the Trend
Capital General Partners and the accrual of the Business to Algatec is herein
collectively referred to as the “Business Transfer”);
 
N. As of the Signing Date, Algatec (as purchaser) and GB Grundbesitz Brandenburg
GmbH (as seller) are party to a real estate purchase agreement dated October 23,
2008 (deed-roll no. 1290/2008 of notary Sabine Taugnitz/Riesa), a copy of
which is attached as Exhibit N (the “Real Estate Purchase Agreement”), relating
to the real estate set forth therein in Prösen, Germany, (the “Prösen Real
Estate”). Pursuant to the Real Estate Purchase Agreement, GB Grundbesitz
Brandenburg GmbH has agreed to sell the Prösen Real Estate to Algatec for a
purchase price equal to €530,000 (the “Real Estate Purchase Price”), which is
payable in twelve instalments (the first instalment being due on November 1,
2008 and any further instalment being due on the first day of the respective
following month), provided that the in rem transfer of ownership of the Prösen
Real Estate to Algatec shall become effective only after full payment of the
Real Estate Purchase Price by Algatec.
 
O. As of the Signing Date, Algatec is a party to a share purchase agreement
dated October 28, 2008 (deed-roll no. 1304/2008 of notary Sabine
Taugnitz/Riesa), a copy of which is attached as Exhibit O, relating to the
acquisition by Algatec of all of the issued and outstanding shares of SOLAR
INVEST GMBH, a limited liability company (Gesellschaft mit beschränkter Haftung)
organized under the laws of Germany, registered with the commercial register
(Handelsregister) of the local court (Amtsgericht) of Cottbus under registration
number HRB 6628 CB (“Solar Invest”). As of the Signing Date, the assignment of
all shares in Solar Invest to Algatec has not yet become effective, since the
Trustee acted under such share purchase agreement as unauthorized agent
(Vertreter ohne Vertretungsmacht) of Mr. Harald Engel (holding one share in the
nominal amount of €11,850 out of the registered capital of Solar Invest in the
total amount of €50,000 and being one of the sellers under such share purchase
agreement) and since Mr. Harald Engel has, as of the Signing Date, not yet
approved of such agreement.
 
P. As of the Signing Date, (i) Algatec has placed a purchase order with KOMAX
GROUP AG (“Komax”), dated [●], a true and complete copy of which has been
furnished to the Partnership for the purchase of certain equipment (the “Komax
Purchase Order”), and (ii) is party to a Frame Contract No. ALG/2009, dated
September 25, 2008 with Q-CELLS INTERNATIONAL GMBH (“Q-Cells”), a true and
complete copy of which has been furnished to the Partnership, for the sale of
solar modules to Q-Cells (the “Q-Cells Agreement”).
 
Q. The business of Algatec resulting from (i) the Business Transfer and (ii) the
transfer of the shares in Solar Invest is herein referred to as the “Algatec
Business”.
 
R. Upon the terms and subject to the conditions set forth in this Agreement:
 
(a) the Partnership is willing to acquire for an aggregate purchase price of
€ 24,500 such amount and number of Algatec Shares as shall represent exactly
forty-nine percent (49%) of the issued and outstanding share capital of Algatec
(namely 46% from the Trustee (on behalf of Ruschke) and 3% from Malik) namely
through (i) on or about October 30, 2008, an acquisition from the Trustee of
such amount and number of Algatec Shares as shall represent exactly 27.5% of the
of the issued and outstanding share capital of Algatec for a purchase price of
€13,750 and (ii) on or about November 30, 2008, an acquisition from the Trustee
and Malik of such amount and number of Algatec Shares as shall represent exactly
21.5% of the of the issued and outstanding share capital of Algatec for an
aggregate purchase price of €10,750. The Trustee (on behalf of Ruschke) and
Malik are willing to sell such amount and number of Algatec Shares to the
Partnership, and

- 4 -

--------------------------------------------------------------------------------



(b) the Partnership is willing to provide to Algatec an aggregate of at least
€4,475,500 through (i) on or about October 30, 2008, a contribution by the
Partnership to the capital reserves of Algatec in the amount of at least
€2,475,000 (the “Capital Contribution Amount”) for no additional consideration
and (ii) on or about November 30, 2008 a loan by the Partnership to Algatec (the
“Loan”) in the principal amount of at least €2,000,000 (bearing interest at a
rate of 6% per annum) (the “Loan Amount”); which Loan Amount shall be due on the
earlier to occur of (y) consummation of the “Algatec Financing” (as hereinafter
defined), or (z) December 31, 2011. The Loan shall be evidenced by the agreement
between the Partnership and Algatec dated the Signing Date in the form of
Exhibit R annexed hereto (the “Loan Agreement”).
 
S. Algatec shall use the proceeds of the Capital Contribution amount and the
Loan Amount only for the following purposes:
 
(a) the proceeds from the Capital Contribution Amount shall be used to make the
payment of the Trend Capital First Installment Outstanding Amount and repay in
full the Simon Loan and the Malik Loan; and
 
(b) the proceeds from the Loan, together with other funds available to Algatec,
in order to pay in full the balance of the Trend Capital Limited Partner’s
Purchase Price by prepayment of the Trend Capital Second Installment.
 
T. Contemporaneous with the execution and delivery of this Agreement, Solar Thin
Films, Inc., a United States Delaware corporation (“Solar Thin”) and each of the
Parties hereto are executing and delivering a Stock Exchange Agreement in the
form of Exhibit T annexed hereto and made a part hereof (the “Stock Exchange
Agreement”), pursuant to which, among other things, the Algatec Stockholders (as
hereinafter defined) have agreed (subject to the terms and conditions contained
in such Stock Exchange Agreement) to exchange 100% of the issued and outstanding
share capital of Algatec for 50,000 shares of Solar Thin “Series B-5 Preferred
Stock” of Solar Thin (as that term is defined in the Stock Exchange Agreement)
convertible into that number of shares of common stock of Solar Thin as shall
represent 60% of the “Fully-Diluted Common Stock” of Solar Thin (as that term is
defined in the Certificate of Designations of the Series B-5 Preferred Stock,
constituting Exhibit A to the Stock Exchange Agreement);
 
NOW THEREFORE, based upon the foregoing Recitals, the Parties hereto do each
severally (and not jointly) hereby agree as follows:
 
1. Definitions. In this Agreement, the following capitalized terms shall have
the meanings set forth below.
 
Accredited Investor - shall have the meaning as defined in Section 5(d).

- 5 -

--------------------------------------------------------------------------------



Affiliate - shall have the same meaning as is defined in Section 15 of the
German Stock Corporation Act (AktG).
 
Agreement – shall have the meaning as defined on the front page.
 
Algatec - shall have the meaning as defined on the front page.
 
Algatec Account - shall have the meaning as defined in Section 4(a)(ii).
 
Algatec Articles of Association - shall have the meaning as defined in Recitals
A.
 
Algatec Business– shall have the meaning as defined in Recitals Q.
 
Algatec Financing - shall mean any form of senior secured debt or equity
financing that contains terms and conditions that are acceptable to both the
Partnership (acting through the General Partner), and the Management
Stockholders, pursuant to which up to €36,500,000 (USD $50,000,000) shall be
made available to Algatec to (A) construct the Plant Addition, and (B) purchase
the Equipment Additions.
 
Algatec Group - shall mean the collective reference to Algatec, Solar Invest and
Trend Capital KG.
 
Algatec Management Board - shall have the meaning as defined in Recitals E.
 
Algatec Share(s) - shall have the meaning as defined in Recitals B.
 
Algatec Stockholders - shall mean the collective reference to the Management
Stockholders, the Partnership and any other Person owning shares of capital
stock of Algatec as at the First Closing Date.
 
Algatec Supervisory Board - shall have the meaning as defined in Recitals E.
 
Audited Financial Statements - shall have the meaning as defined in Section
6.III.(h).
 
Breach - shall have the meaning as defined in Section 10(b)(i).
 
Business - shall have the meaning as defined in Recitals G.
 
Business Day - shall mean any day other than Saturday or Sunday or any other day
when the banks in Frankfurt am Main, Germany, are not open for business.
 
Business Transfer - shall have the meaning as defined in Recitals M.
 
Capital Contribution Amount - shall have the meaning as defined in Recitals R.
 
Damages - shall have the meaning as defined in Section 10(b)(ii)(D).
 
Deductible Amount - shall have the as meaning defined in Section 10(b)(ii)(B).
 
De Minimis Amount - shall have the meaning as defined in Section 10(b)(ii)(B).
 
Drag-Along Algatec Stockholder - shall have the as meaning defined in Section
9(g)(i).
 
Drag-Along Notice - shall have the meaning as defined in Section 9(g)(i).

- 6 -

--------------------------------------------------------------------------------



Drag-Along Offer - shall have the meaning as defined in Section 9(g)(i).
 
Due Diligence Information - shall have the meaning as defined in Section 5(e).
 
Environmental Laws - shall have the meaning as defined in Section 6.III.(n).
 
Equipment Additions - shall mean the collective reference to the metallurgical
crystalline silicon cell threading equipment manufactured by Komax, solar module
laminating equipment and other fixed assets to be purchased by Algatec for
installation in the Plant Addition and having an estimated cost of €34,600,000
(USD $47,400,000).
 
Financial Statements - shall have the as meaning defined in Section 6.III.(h).
 
First Closing - shall have the meaning as defined in Section 2.
 
First Closing Conditions - shall have the meaning as defined in Section
2(a)(ii).
 
First Closing Date - shall have the meaning as defined in Section 4(a).
 
First Closing Share Purchase Price - shall have the meaning as defined in
Section 4(a)(i).
 
First Closing Subject Shares - shall have the meaning as defined in Section
2(a)(i).
 
FMV Quote - shall have the meaning as defined in Section 9(i)
 
Freud - shall have the meaning as defined on the front page.
 
General Partner - shall mean Algatec Management LLC, a Delaware limited
liability company, acting in its capacity as the General Partner of the
Partnership and owning five percent (5%) of the equity, profits and losses of
the Partnership.
 
Hazardous Materials - shall have the meaning as defined in Section 6.III.(n).
 
Highland Group - shall mean the collective reference to The Rubin Family Stock
Trust, Sage Management LLC (“Sage”), Barry Pomerantz and their respective
Affiliates and business associates.
 
Initiating Algatec Stockholders - shall have the meaning as defined in Section
9(g)(i).
 
Intellectual Property - shall have the meaning as defined in Section 6.III.(k).
 
Jank - shall have the meaning as defined on the front page.
 
Komax - shall have the meaning as defined in Recitals P.
 
Komax Purchase Order - shall have the meaning as defined in Recitals P.
 
Liens - shall have the meaning as defined in Section 6.III.(a).
 
Limited Partners - shall mean those Persons who shall execute the Partnership
Agreement in their capacities as limited partners of the Partnership, which
Persons shall include the Highland Group.
 
Liquidity Event - shall have the meaning as defined in Section 9(d).

- 7 -

--------------------------------------------------------------------------------



Loan - shall have the meaning as defined in Recitals R.(b).
 
Loan Agreement - shall have the meaning as defined in Recitals R.(b).
 
Loan Amount - shall have the meaning as defined in Recitals (R.(b)).
 
Major Transaction - shall have the meaning as defined in Section 9(b).
 
Malik - shall have the same meaning as defined on the front page.
 
Malik Account - shall have the meaning as defined in Section 4(b)(i).
 
Malik Loan - shall have the meaning as defined in Recitals (K.).
 
Management Stockholders Employment Agreements - shall have the meaning as
defined in Section 8(b)(v).
 
Material Adverse Effect - shall mean any material adverse effect on the
business, operations, assets, financial condition or prospects of the Algatec
Group, when taken as a consolidated whole, or on the transactions contemplated
hereby or by the agreements or instruments to be entered into in connection
herewith, provided, however, that none of the following shall be deemed a
Material Adverse Effect (or considered in determining whether a Material Adverse
Effect has occurred): (i) events or changes in general economic conditions and
in particular the development of the financial and credit markets, (ii) events
or changes generally affecting companies in the industries in which the Algatec
Group operates, (iii) changes in legislation and the regulatory environment, and
(iv) developments, changes or disruptions attributable (wholly or in part) to
the announcement of this Agreement or the transactions contemplated hereby or to
any action by the Partnership or Solar Thin.
 
Material Contracts - shall have the meaning as defined in Section 6.III.(r).
 
Offered Shares - shall have the meaning as defined in Section 9(e).
 
Offerees - shall have the meaning as defined in Section 9(e).
 
Partnership - shall have the meaning as defined on the front page.
 
Party - shall have the meaning as defined on the front page.
 
Parties - shall have the meaning as defined on the front page.
 
Permits - shall have the meaning as defined in Section 6.III.(m).
 
Permitted Transfer - shall mean the Transfer by (i) the Trustee of Algatec
Shares to any Management Stockholder, (ii) any Management Stockholder of Algatec
Shares to his spouse, children or trust for the benefit of any of such Persons,
or a legal Person which is ultimately directly or indirectly controlled by all
or some of the Management Stockholders, or (iii) a Transfer by the Partnership
of any of the Subject Shares to any Limited Partner(s) or the General Partner of
the Partnership or their Affiliates; provided, that, and as long as (A) the
General Partner or such Affiliate is ultimately directly or indirectly
controlled by Robert M. Rubin or Scott Galin, and (B) until the occurrence of
the transactions contemplated by the Stock Exchange Agreement or another
Liquidity Event, the voting of any Subject Shares transferred to any Limited
Partner or his or its Affiliate shall remain vested in Robert M. Rubin or Scott
Galin and can be exercised by them in their sole discretion; and provided
further, that, in each case, the applicable transferee(s) shall execute a
document reasonably satisfactory to the Management Stockholders and the
Partnership agreeing to be bound by all of the terms and conditions of Section 9
of this Agreement.

- 8 -

--------------------------------------------------------------------------------



Person - shall mean any individual, corporation, limited liability company,
partnership, association, trust or other entity, government agency or
organization.
 
Proposed Transferee - shall have the meaning as defined in Section 9(e).
 
Prösen Real Estate - shall have the meaning as defined in Recitals N.
 
Purchaser - shall have the meaning as defined in 9(f)(ii).
 
Q-Cells - shall have the meaning as defined in Recitals P.
 
Q-Cells Agreement - shall have the meaning as defined in Recitals P.
 
Real Estate Purchase Agreement - shall have the meaning as defined in Recitals
N.
 
Real Estate Purchase Price - shall have the meaning as defined in Recitals N.
 
Ruschke - shall have the meaning as defined on the front page.
 
Second Closing - shall have the meaning as defined in Section 2.
 
Second Closing Conditions - shall have the meaning as defined in Section
2(b)(ii).
 
Second Closing Date - shall have the meaning as defined in Section 4(b).
 
Second Closing Subject Shares - shall have the meaning as defined in Section
2(b)(ii).
 
Selling Party - shall have the meaning as defined in Section 9(f)(i).
 
Simon Loan - shall have the meaning as defined in Recitals K.
 
Solar Invest - shall have the meaning as defined in Recitals O.
 
Solar Thin - shall have the meaning as defined in Recitals T.
 
Stock Exchange Agreement - shall have the meaning as defined in Recitals T.
 
Subject Shares - shall mean the First Closing Subject Shares and the Second
Closing Subject Shares collectively, representing such amount and number of
Algatec Shares sold to the Partnership under this Agreement as shall represent
exactly forty-nine percent (49%) of the issued and outstanding share capital of
Algatec, after giving effect to (i) such purchase by the Partnership, and (ii)
the potential issuance of any additional Algatec Shares under any options,
warrants or other rights to purchase Algatec Shares or any other loans (but
excluding the Loan), preferred stock or other securities convertible into or
exchangeable for Algatec Shares, that are or may be outstanding as at the First
Closing Date or the Second Closing Date.
 
Subsidiary - shall mean any Person, a majority of the share capital or equity of
which shall be owned by another Person.

- 9 -

--------------------------------------------------------------------------------



Tag-Along Algatec Stockholder - shall have the meaning as defined in Section
9(f)(i).
 
Tag-Along Notice - shall have the meaning as defined in Section 9(f)(i).
 
Third Party - shall have the meaning as defined in Section 9(g)(i).
 
Trend Capital First Installment - shall have the meaning as defined in Recitals
I.
 
Trend Capital First Installment Down-Payment - shall have the meaning as defined
in Recitals K.
 
Trend Capital First Installment Outstanding Amount - shall have the meaning as
defined in Recitals K.
 
Trend Capital Second Installment - shall have the meaning as defined Recitals I
 
Trend Capital General Partners - shall have the meaning as defined in Recitals
H.
 
Trend Capital Interest Purchase Agreement - shall have the meaning as defined in
Recitals I.
 
Trend Capital KG - shall have the meaning as defined in Recitals F.
 
Trend Capital Limited Partner - shall have the meaning as defined in Recitals H.
 
Trend Capital Limited Partner`s Interest - shall have the meaning as defined in
Recitals I.
 
Trend Capital Limited Partnership Purchase Price - shall have the meaning as
defined in Recitals I.
 
Trustee - shall have the meaning as defined on the front page.
 
Trustee Account - shall have the meaning as defined in Section 4(a)(i).
 
Unaudited Financial Statements - shall have the meaning as defined in Section
6.III.(h).
 
2. Sale of and Transfer of Subject Shares.
 
The Subject Shares shall be transferred to the Partnership in two (2) separate
closings; namely, a First Closing to be held on the First Closing Date and a
Second Closing to be held on the Second Closing Date (as those terms are defined
in Section 4 below), as follows:
 
a. Sale and Assignment of First Closing Subject Shares. Subject to the terms and
conditions set forth in this Agreement:
 
(i) The Trustee hereby sells a total of thirteen thousand seven hundred and
fifty (13,750) Algatec Shares representing 27.5% of the issued and outstanding
share capital of Algatec (the “First Closing Subject Shares”), with any and all
rights pertaining thereto (including any and all profits of Algatec for the
current fiscal year and for former fiscal years, to the extent such profits have
not yet been distributed) to the Partnership.

- 10 -

--------------------------------------------------------------------------------



(ii) The Trustee hereby assigns (abtreten) the First Closing Subject Shares to
the Partnership, subject to the satisfaction of the following conditions
precedent (aufschiebende Bedingung) (the “First Closing Conditions”) that
 
(A) the First Closing Share Purchase Price (as defined below) has been credited
to the Richter Account (as defined below), and
 
(B) the Capital Contribution has been credited to the Algatec Account (as
defined below).
 
(iii) The Partnership accepts the sale and assignment set forth under (i) and
(ii).
 
(iv) Upon satisfaction of the First Closing Conditions, the Trustee shall
confirm such satisfaction to the Partnership in writing and deliver (or cause
Algatec to deliver) to the Partnership a share certificate evidencing the
Partnership’s ownership of the First Closing Subject Shares.
 
b. Sale and Assignment of Second Closing Subject Shares. Subject to the terms
and conditions set forth in this Agreement:
 
(i) The Trustee hereby sells nine thousand two hundred and fifty (9,250) Algatec
Shares and Malik hereby sells one thousand five hundred (1,500) Algatec Shares,
representing in the aggregate 21.5% of the issued and outstanding share capital
of Algatec (such Subject Shares collectively the “Second Closing Subject
Shares”), in each case with any and all rights pertaining thereto (including any
and all profits of Algatec for the current fiscal year and for former fiscal
years, to the extent such profits have not yet been distributed) to the
Partnership.
 
(ii) Each of the Trustee and Malik hereby assign (abtreten) the respective
Second Closing Subject Shares sold by them to the Partnership, in each case
subject to the satisfaction of the following conditions precedent (aufschiebende
Bedingung) (the “Second Closing Conditions”) that
 
(A) the First Closing Conditions have been satisfied,
 
(B) the Second Closing Share Purchase Price (as defined below) has been credited
to the Richter Account (as defined below) and the Malik Account as set forth
below, and
 
(B) the Loan Amount has been credited to the Algatec Account (as defined below).
 
(iii) The Partnership accepts the sale and assignment set forth under (i) and
(ii).
 
(iv) Upon satisfaction of the Second Closing Conditions, the Trustee and Malik
(each with respect to the portion of the Second Closing Subject Shares sold by
him) shall confirm such satisfaction to the Partnership in writing and deliver
(or cause Algatec to deliver) to the Partnership a share certificate evidencing
the Partnership’s ownership of the Second Closing Subject Shares.
 
c. Authorization and Direction for Sale and Transfer. Algatec’s shareholders’
meeting has authorized the sale and assignment of the Subject Shares in
accordance with the applicable provisions of the Algatec Articles of
Association. A copy of the shareholders’ meeting’s resolution is attached as
Exhibit 2c./1 Ruschke, by signing this Agreement, expressly authorizes and
instructs the Trustee to sell and transfer those of the Subject Shares which are
being sold under this Agreement by the Trustee to the Partnership. Moreover, the
Management Stockholders have delivered to the Partnership a document executed by
Frank Simon and Ruschke in the form annexed hereto as Exhibit 2c./2 and made a
part hereof.

- 11 -

--------------------------------------------------------------------------------



d. Waiver of Closing Conditions. The Management Stockholders shall be entitled
to waive each and part of each of the First Closing Conditions and the Second
Closing Conditions. The effect of a waiver shall be limited to eliminating the
need that the respective condition be satisfied for the assignment of the
respective Subject Shares to become effective but shall nor limit or prejudice
the rights or claims that the Management Stockholders may have with respect to
the circumstances relating to such non-satisfaction.
 
e. Non-satisfaction of Closing Conditions. 
 
(i) In the event that the First Closing Conditions have not been satisfied by
the Partnership (or waived by the Management Stockholders), within three (3)
Business Days following the First Closing Date, the Management Stockholders may
withdraw from this Agreement by giving written notice to the Partnership. In the
event of such a withdrawal, this Agreement shall terminate and neither the
Management Stockholders nor the Partnership shall have any obligation or incur
any liability towards the respective other Party, except that Section 11 and 12
of this Agreement shall survive and remain in full force and effect.
 
(ii) In the event that the Second Closing Conditions have not been satisfied by
the Partnership (or waived by the Management Stockholders) within three (3)
Business Days following the Second Closing Date, the Management Stockholders may
withdraw from the sale of the Second Closing Subject Shares by giving written
notice to the Partnership. In the event of such a withdrawal, the provisions
relating to the sale and transfer of the Second Closing Subject Shares shall
terminate and neither the Management Stockholders nor the Partnership shall have
any obligation or incur any liability towards the respective other Party with
respect to the Loan or the Second Closing Subject Shares. The remainder of this
Agreement shall survive and remain in full force and effect.
 
3. Related Agreements
 
Concurrently with the execution of this Agreement, the Loan Agreement and the
Stock Exchange Agreement are being entered into by the respective parties
thereto.
 
4. Consideration for Subject Shares; Capital Contribution and Loan
 
a. First Closing. Unless such time and date shall be extended by mutual
agreement of the Partnership and the Management Stockholders, on or before 5:00
p.m. (CET time) on October 31, 2008 (the “First Closing Date”) the Partnership
shall pay (or cause to be paid) by wire transfer of immediately available funds,
free of bank and other charges, to be received (Wertstellung) at such time and
date,,
 
(i) as consideration for the sale and assignment of the First Closing Subject
Shares, an amount equal to €13,750 (the “First Closing Share Purchase Price”) to
the account of the Trustee in accordance with the wire instructions set forth in
Exhibit 4.(a) (the “Trustee Account”); and
 
(ii) the Capital Contribution Amount (i.e., €2,475,000) to the account of
Algatec in accordance with the wire instructions set forth in Exhibit 4.(a) (the
“Algatec Account”).

- 12 -

--------------------------------------------------------------------------------



b. Second Closing. Unless such time and date shall be extended by mutual
agreement of the Partnership and Algatec, on or before 5:00 p.m. (CET) on
November 30, 2008 (the “Second Closing Date”), the Partnership shall pay (or
cause to be paid) by wire transfer of immediately available funds, free of bank
and other charges, to be received (Wertstellung) the latest at such time and
date
 
(i) as consideration for the sale and assignment of the Second Closing Subject
Shares an amount equal to €9,250 to the Trustee Account and an amount equal to
€1,500 to the account of Malik set forth in Exhibit 4.(a) (the “Malik Account”)
(such amounts herein collectively the “First Closing Share Purchase Price”); and
 
(ii) the Loan Amount (i.e., €2,000,000) to the Algatec Account.
 
c. Funds.  Funds to be wired by the Partnership in accordance with this Section
4 may be wired in United States Dollars on each of the First Closing Date and
the Second Closing Date. Such funds may be wired from the attorneys’ client
trust account of Hodgson Russ LLP, counsel to the Partnership at any time on or
before the expiration of the First Closing Date and the Second Closing Date.
Unless otherwise agreed by Algatec, at the First Closing, the Partnership shall
cause to be wired the aggregate sum of USD $3,200,000 on the First Closing Date,
and USD $2,800,000 on the Second Closing Date; provided, that in no event shall
the funds received (after conversion at the applicable exchange rate) be less
than the EURO amounts set forth in Section 4a and Section 4b above.
 
5. Representations and Warranties of the Partnership. The Partnership represents
and warrants to the Management Stockholders in the form of an independent
promise of guarantee (selbständiges Garantieversprechen) within the meaning of
Section 311 of the German Civil Code (BGB) that the following statements are
true and correct as of the Signing Date, the First Closing Date and the Second
Closing Date, unless it is specifically provided for that a representation shall
be made as of only one or several of these dates or a different date or
different dates or an additional date or additional dates, in which case the
representation shall be true and correct as of such different date or dates or
such additional date or dates:
 
a. Authorization. The Partnership has full power and authority to enter into
this Agreement, the Stock Exchange Agreement and the Loan Agreement and to
perform its obligations hereunder and thereunder and each such agreement
constitutes the valid and legally binding obligations of the Partnership
enforceable in accordance with its terms.
 
b. Partnership Structure. Under its agreement of limited partnership
(“Partnership Agreement”), the General Partner shall own, for an investment of
USD $165,000, five percent (5%) of the capital, profits and losses of the
Partnership and the Limited Partners shall own, for an investment of USD
$6,000,000, ninety five percent (95%) of the capital, profits and losses of the
Partnership. A list of the Affiliates of the General Partner and the names of
the Limited Partners of the Partnership are set forth on Exhibit 5.(b); which
Exhibit 5.(b) shall be updated at the First Closing and at the time of the
Second Closing.
 
c. Investment Purpose. The Partnership is purchasing the Subject Shares for its
own account and not with a present view towards the public sale or distribution
thereof; provided, however, that by making the representations herein, the
Partnership does not agree to hold any of the Subject Shares for any minimum or
other specific term and reserves the right to dispose of the Subject Shares at
any time to its General Partner or the Limited Partners; provided, that at all
times any such transfers shall be permitted only if they are Permitted Transfers
and otherwise made in compliance with the terms of this Agreement.

- 13 -

--------------------------------------------------------------------------------



d. Accredited Partnership Status. The Affiliates of the General Partner and each
of the Limited Partners of the Partnership is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D under the Securities Act (an
“Accredited Investor”).
 
e. Information. The Partnership and its advisors, if any, have had the
opportunity to ask questions to the management of the Algatec, Trend Capital KG
and Solar Invest and have been furnished with all information relating to their
business, finances and operations and information relating to the offer and sale
of the Subject Shares which have been requested by the Partnership or its
advisors (the written and oral information so provided to the Partnership herein
referred to as the “Due Diligence Information”). The Partnership understands
that its investment in the Subject Shares, the making of the Capital
Contribution and the grant of the Loan involve a significant degree of risk. The
Partnership further represents that the Partnership’s decision to enter into
this Agreement has been based solely on the independent evaluation of the
Partnership and its representatives.
 
f. Governmental Review. The Partnership understands that no German or United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Subject Shares
or in respect of the Capital Contribution and the grant of the Loan.
 
g. Investment by Highland Group. On the First Closing Date, the Highland Group
shall have invested $165,000 in the General Partner and an additional USD
$2,500,000 in the Partnership as Limited Partners and upon the same terms and
conditions as other Limited Partners of the Partnership. On the Signing Date,
the Highland Group has, subject to the satisfaction of the other terms and
conditions of this Agreement, committed to make such investment.
 
h. Residency. The Partnership is a resident of the State of Delaware, United
States of America.
 
i.  Algatec Financing. The Partnership and its Affiliates shall use their
collective best efforts (but without being legally obligated in any manner) to
locate one or more acceptable financing sources and to assist Algatec to
consummate the Algatec Financing. Except for the payment of brokerage fees and
commissions to investment bankers and finders fees to Persons who are legally
entitled to receive the same, neither the General Partner, the Limited Partners
nor their Affiliates shall be entitled to compensation for introducing Algatec
to any financing source. The Partnership understands that Algatec and the
Management Stockholders will not be liable towards any investment bankers or
other Persons with respect to the transactions contemplated under this
Agreement, the Stock Exchange Agreement and the Loan Agreement or any search for
financing source, except where they have specifically agreed to the contrary in
writing.
 
6. Representations and Warranties of the Trustee, Algatec and the Management
Stockholders 
 
I. By the Trustee.  The Trustee represents and warrants to the Partnership only
that the Trustee is the legal owner of those of the Subject Shares which are
being sold by him under this Agreement to the Partnership. He is holding such
shares for the sole benefit of Ruschke in accordance with a verbal trust
agreement. The Trustee makes no other representations or warranties under this
Agreement or otherwise.
 
II. By Algatec. Algatec makes no representations or warranties under this
Agreement or otherwise. Algatec is party to this Agreement for information
purposes only.

- 14 -

--------------------------------------------------------------------------------



III. By the Management Stockholders
 
Subject to the limitations, qualifications and disclosures set forth in this
Agreement and its Exhibits and the disclosures in the Due Diligence Information,
the Management Stockholders severally (not jointly and severally) represent and
warrant to the Partnership in the form of an independent promise of guarantee
(selbständiges Garantieversprechen) within the meaning of Section 311 of the
German Civil Code (BGB) that the following statements are true and correct on
each of the Signing Date, the First Closing Date and the Second Closing Date,
unless it is specifically provided for that a representation shall be made as of
only one or several of these dates or a different date or different dates or an
additional date or additional dates, in which case the representation shall be
true and correct as of such different date or dates or such additional date or
dates.
 
For the purposes of this Agreement, “to the knowledge of the Management
Stockholders” (or similar expressions) means the actual knowledge (positive
Kenntnis), after due inquiry, of the Management Stockholders. Unless contrary
information is furnished by the Management Stockholders prior to the First
Closing Date or the Second Closing Date, as applicable, the representations and
warranties that are made subject “to the knowledge of the Management
Stockholders” shall be true and correct as of the Signing Date and on each of
the First Closing Date and the Second Closing Date.
 
a. Ownership of the Subject Shares. The Trustee is the legal owner of those of
the Subject Shares which are being sold by him under this Agreement to the
Partnership. He is holding such shares for the sole benefit of Ruschke in
accordance with a verbal trust agreement. Malik is the sole legal and beneficial
owner of those of the Subject Shares which are being sold by him under this
Agreement to the Partnership. The Subject Shares are transferred to the
Partnership free and clear of any of any lien, claim, mortgage, charge,
restriction, pledge, security interest, option, lease or sublease, claim, right
of any third Party, easement, encroachment or encumbrance or any other right or
adverse interest (“Liens”).
 
b. Organization and Qualification. Algatec is a corporation and Solar Invest is
a limited liability company, validly existing under the laws of Germany, with
full power and authority (corporate and other) to own, lease, use and operate
its properties and to carry on its business as and where now owned, leased,
used, operated and conducted. Algatec and Solar Invest are each duly qualified
as a foreign corporation/limited liability company to do business and in good
standing in every jurisdiction in which their ownership or use of property or
the nature of the business conducted by them makes such qualification necessary
except where the failure to be so qualified or in good standing would not have a
Material Adverse Effect.
 
c. Subsidiaries. Algatec has no Subsidiaries, except, as of the Second Closing
Date, for Solar Invest. Solar Invest will be, as of the Second Closing Date, a
wholly-owned subsidiary of Algatec. The shares held by Algatec in Solar Invest
as of the Second Closing Date will be owned free and clear of any Liens.
 
d. Authorization; Enforcement. The Trustee, each of the Management Stockholders
and Algatec have all requisite corporate (or other) power and authority, to
enter into and perform and/or deliver this Agreement and the Loan Agreement and
to consummate the transactions contemplated hereby and thereby. The execution
and delivery of this Agreement and the Loan Agreement by Algatec and the
consummation of the transactions contemplated thereby have been duly authorized
by the Algatec Management Board and by all of the Management Stockholders. This
Agreement has been duly executed and delivered by each of the Trustee, Algatec
and each of the each of the Management Stockholders. This Agreement and the Loan
Agreement constitutes, a legal, valid and binding obligation of the Trustee, the
Management Stockholders and Algatec where they are party to the respective
agreement, enforceable against each of them in accordance with their terms.

- 15 -

--------------------------------------------------------------------------------



e. Issuance of Subject Shares. The Subject Shares are duly authorized, validly
issued, fully paid and non-assessable, and free from all Liens and are not
subject to preemptive rights or other similar rights of shareholders of Algatec
and will not impose personal liability upon the holder thereof.
 
f. No Conflicts. The execution, delivery and performance of this Agreement and
the Loan Agreement by those of the Trustee, the Management Stockholders and
Algatec who are party to the respective agreement and the consummation of the
transactions contemplated hereby and thereby will not (i) conflict with or
result in a violation of any provision of the Algatec Articles of Association,
or (ii), to the knowledge of the Management Stockholders, violate or conflict
with, or result in a breach of any provision of, or constitute a default (or an
event which with notice or lapse of time or both could become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement or instrument to which Algatec, Trend Capital KG
or Solar Invest is a Party or is otherwise bound or is a beneficiary, or (iii)
to the knowledge of the Management Stockholders, result in a violation of any
law, rule, regulation, order, judgment or decree (including federal, state and
foreign securities laws and regulations and regulations of any self-regulatory
organizations to which Algatec or Solar Invest or their its securities is
subject) applicable to Algatec, Trend Capital KG or Solar Invest or by which any
property or asset of any of Algatec, Trend Capital KG or Solar Invest is bound
or affected (except for such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect). None of Algatec, Trend Capital KG or
Solar Invest is in violation of its articles of association and, to the
knowledge of the Management Stockholders, none of them is in default (and no
event has occurred which with notice or lapse of time or both could put the any
of them in default) under, and, to the knowledge of the Management Stockholders,
none of Algatec, Trend Capital KG and Solar Invest have taken any action or
failed to take any action that would give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which any of them is a Party or by which any property or assets of
any of them is bound or affected, except for possible defaults as would not,
individually or in the aggregate, have a Material Adverse Effect. To the
knowledge of the Management Stockholders, the businesses of Algatec, Trend
Capital KG and Solar Invest are not being conducted in violation of any law,
ordinance or regulation of any governmental entity material to the business of
such entity, except where violation thereof would not reasonably be expected to
have a Material Adverse Effect. Except as specifically contemplated by this
Agreement and as required under any applicable laws of the Federal Republic of
Germany, none of the Trustee, the Management Stockholders, Algatec or Solar
Invest is required to obtain any consent, authorization or order of, or make any
filing or registration with, any court, governmental agency, regulatory agency,
self regulatory organization or stock market, in order for the execution,
delivery or performance of any of its obligations under this Agreement and the
Loan Agreement in accordance with the terms hereof or thereof, or sell the
Subject Shares.
 
g. Accuracy of Recital Representations and Warranties. All of the statements of
fact contained in the Recitals A. through P. are and will be true and accurate
as of each of (i) the Signing Date, (ii) subject to consummation at the First
Closing of the transactions contemplated by Section 3 and Section 4 of this
Agreement, as at the First Closing Date, and (iii) subject to consummation at
the Second Closing of the transactions contemplated by Section 3 and Section 4
of this Agreement, as at the Second Closing Date.
 
h. Financial Information. Prior to the Signing Date, the Partnership has been
furnished with the balance sheets and statements of operations of Algatec, Solar
Invest and Trend Capital KG as at December 31, 2006 and December 31, 2007, and
for the respective fiscal years then ended (the “Audited Financial Statements”)
and balance sheets and statements of operations of Algatec, Solar Invest and
Trend Capital KG as at September 30, 2008, and for the nine month period then
ended (the “Unaudited Financial Statements” and together with the Audited
Financial Statements,” the “Financial Statements”) which are attached hereto as
Exhibit 6.III.(h). The Audited Financial Statements and, to the knowledge of the
Management Stockholders, the Unaudited Financial Statements fairly represent in
all material respects in accordance with German GAAP the financial position of
the respective entity as at such dates and the results of its operations for the
periods then ended. The Audited Financial Statements and, to the knowledge of
the Management Stockholders, the Unaudited Financial Statements were prepared in
all material respects, in accordance with German GAAP applied on a consistent
basis with prior periods, except that the Unaudited Financial Statements may not
include all notes normally included under such generally accepted accounting
principles. To the knowledge of the Management Stockholders, the books of
account and other financial records of Algatec, Solar Invest and Trend Capital
KG are complete and correct in all material respects and are maintained in
accordance with good business and accounting practices.

- 16 -

--------------------------------------------------------------------------------



i. Absence of Certain Changes. Since September 30, 2008 and unless otherwise
disclosed by the Management Stockholders to the Partnership between the First
Closing Date and the Second Closing Date, there has been no change, event or
development in the assets, liabilities, business, properties, operations,
financial condition, results of operations or prospects of the Algatec Group,
when taken as a consolidated whole which could reasonably be excepted to have a
Material Adverse Effect.
 
j. Absence of Litigation. Except as set forth in Exhibit 6.III.(j) unless
otherwise disclosed by the Management Stockholders prior to the Second Closing
Date, there is no action, suit, claim, proceeding, inquiry or investigation
before or by any court, public board, government agency, self-regulatory
organization or body pending or, to the knowledge of the Management
Stockholders, threatened against or affecting any of Algatec, Solar Invest or
Trend Capital KG, or affecting their respective officers or directors in their
capacity as such, that is reasonably to be expected to result in a Material
Adverse Effect. None of the Management Stockholders has knowledge of any facts
or circumstances which would reasonably be expected to give rise to any of the
foregoing.
 
k. Patents, Copyrights, Trademarks. The Algatec Group, when taken as a
consolidated whole, owns or possesses the requisite licenses or rights to use
all material patents, patent applications, patent rights, inventions, know-how,
trade secrets, trademarks, trademark applications, service marks, service names,
trade names and copyrights (“Intellectual Property”) necessary to enable it to
conduct its business as now operated in all material respects; there is, as of
the Signing Date, no claim or action by any Person pertaining to, or proceeding
pending, or to the knowledge of any of the Management Stockholders threatened,
which challenges the right of the Algatec Group with respect to any Intellectual
Property necessary to enable it to conduct its business as now operated (and, to
the knowledge of the Management Stockholders, as presently contemplated to be
operated in the future); to the knowledge of the Management Stockholders,
neither the current and intended products, services and processes of the Algatec
Group infringe on any Intellectual Property or other rights held by any Person;
and none of the Management Stockholders have knowledge of any facts or
circumstances which might give rise to any of the foregoing. Ruschke and all
other members of the Management Stockholders have, or as at the First Closing
Date will have, assigned and transferred to Algatec all, and not less than all,
rights to any Intellectual Property that is currently owned or registered in
their name or in the names of any of their Affiliates, other than members of the
Algatec Group.
 
l. Tax Status. Each of Algatec, Solar Invest and Trend Capital KG have made or
filed all federal, state and foreign income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject when due
and has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, when due, except those being contested in good faith and has set
aside on its Financial Statements provisions reasonably adequate for the payment
of all taxes for periods subsequent to the periods to which such returns,
reports or declarations apply. There are no unpaid taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction. None of Algatec,
Solar Invest and Trend Capital KG have executed a waiver with respect to the
statute of limitations relating to the assessment or collection of any tax. None
of the Algatec, Solar Invest and Trend Capital KG’s tax returns is presently
being audited by any taxing authority.
 
- 17 -

--------------------------------------------------------------------------------


m. Permits; Compliance. Each of Algatec, Solar Invest and Trend Capital KG are
in possession of all franchises, grants, authorizations, licenses, permits,
consents, certificates, approvals and orders necessary to own, lease and operate
its properties and to carry on its business as it is now being conducted
(collectively, the “Permits”), except where the absence of a Permit would not
reasonably be expected to result in a Material Adverse Effect . Since September
30, 2008, unless otherwise disclosed by the Management Stockholders between the
First Closing Date and the Second Closing Date, there is no action pending or,
to the knowledge of the Management Stockholders, threatened regarding suspension
or cancellation of any of the Permits, except where such suspension or
cancellation would not reasonably be expected to result in a Material Adverse
Effect. To the knowledge of the Management Stockholders, none of Algatec, Solar
Invest and Trend Capital KG is in material conflict with, or in material default
or violation of, any of the Permits, except for any such conflicts, defaults or
violations which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Since September 30, 2008m unless
otherwise disclosed by the Management Stockholders between the First Closing
Date and the Second Closing, none of Algatec, Solar Invest and Trend Capital KG
have received any notification with respect to possible violations of applicable
laws.
 
n. Environmental Matters. To the knowledge of the Management Stockholders, there
are, with respect to Algatec, Solar Invest and Trend Capital KG, no past or
present violations of Environmental Laws (as defined below), releases of any
material into the environment, actions, activities, circumstances, conditions,
events, incidents, or contractual obligations which may give rise to any
liability under any environmental laws of Germany or of other countries in which
Algatec, Solar Invest and Trend Capital KG conduct business, and none of them
has received any notice with respect to any of the foregoing, nor is there any
action pending or, to the knowledge of the Management Stockholders, threatened
in connection with any of the foregoing. The term “Environmental Laws” means all
laws relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder. Other than those that are or were
stored, used or disposed of in compliance with applicable law, to the knowledge
of the Management Stockholders, no Hazardous Materials are contained on or about
any real property currently owned, leased or used by Algatec, Solar Invest and
Trend Capital KG, and no Hazardous Materials were released on or about any real
property previously owned, leased or used Algatec, Solar Invest and Trend
Capital KG during the period the property was owned, leased or used by such
entity, except in the normal course of their businesses. There are no
underground storage tanks on or under any real property owned, leased or used by
Algatec, Solar Invest and Trend Capital KG that are not in compliance with
applicable law.
 
o. Title to Property. The Algatec Group, when taken as a consolidated whole, has
good and marketable title to all real property or holds under valid leases or
other rights to use all real property, plants, machinery and equipment necessary
for the conduct of its business as presently conducted, and has good and
marketable title to all personal property owned by it which is material to its
business, in each case free and clear of all Liens and defects except such as
would not have a Material Adverse Effect. Any real property and facilities held
under lease by Algatec, Solar Invest or Trend Capital KG are held by them under
valid, subsisting and enforceable leases with such exceptions as would not have
a Material Adverse Effect.

 
- 18 -

--------------------------------------------------------------------------------


 
p. Insurance. Algatec, Solar Invest or Trend Capital KG are insured by insurers
of recognized financial responsibility against such losses and risks, including
casualty and liability insurance, and in such amounts as the Management
Stockholders believe to be prudent and customary in the Algatec Business. None
of the Management Stockholders have any reason to believe that the Algatec,
Solar Invest and (prior to the Business Transfer) Trend Capital KG will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue such businesses at a cost that would not have a Material Adverse
Effect.
 
q. Solvency. Algatec (after giving effect to the transactions contemplated by
this Agreement) and Trend Capital KG are solvent (i.e., its assets have a fair
market value in excess of the amount required to pay its probable liabilities on
its existing debts as they become absolute and matured). Each of Algatec and
Trend Capital KG (after giving effect to the transactions contemplated by this
Agreement) has the ability to pay its debts from time to time incurred in
connection therewith as such debts mature.
 
r. Material Contracts. Algatec has furnished to the Partnership or its
representatives true and complete copies of all of the material contracts,
agreements and purchase orders to which Algatec, Solar Invest or Trend Capital
KG is a party as of the Signing Date, all of which are listed on Schedule
6.III.(r) hereto (collectively, the “Material Contracts”). Unless otherwise
disclosed by the Management Stockholders between the First Closing Date and the
Second Closing Date, all such Material Contracts, including without limitation,
the Q-Cells Agreement and the Komax Purchase Order are in full force and effect
and no event has occurred, which with the passage of time, the giving of notice
or both, would constitute a default or event of default by Algatec, Solar Invest
or Trend Capital KG thereunder, or to the knowledge of the Management
Stockholders, the other parties thereto.
 
s. Acknowledgment Regarding Partnership’ Purchase of Securities. The Management
Stockholders acknowledge and agree that the Partnership is acting solely in the
capacity of arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Management Stockholders further
acknowledge that the Partnership is not acting as a financial advisor or
fiduciary of any of Algatec, Solar Invest or Trend Capital KG (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any statement made by the Partnership or any of its representatives
or agents in connection with this Agreement and the transactions contemplated
hereby is not advice or a recommendation and is merely incidental to the
Partnership’s purchase of theSubject Shares. The Management Stockholders further
represent to the Partnership that their decision to enter into this Agreement
has been based solely on their independent evaluation and that of their
representatives.
 
t. Budgets and Forecasts. Although the Management Stockholders (while not making
any representation or warranty in this respect) believe that the budgets and
forecasts submitted to the Partnership with respect to potential revenues and
earnings for fiscal 2008, 2009 and 2010 are reasonable and achievable (subject
to consummation of the Algatec Financing by the end of 2008), the Partnership
recognizes that budgets and forecasts are subject to changes or adverse events
affecting the Algatec Business, some of which may be beyond the control of
Algatec and the Management Stockholders. Accordingly, subject only to the
representations warranties, covenants and indemnities of Algatec and the
Management Stockholders expressly contained in this Agreement, the Partnership
confirms that in deciding on the acquisition of the Subject Shares, the making
of the Capital Contribution and the grant of the Loan it has not relied on nor
will it make any claim against the Management Stockholders the Trustee, Algatec,
Solar Invest or Trend Capital KG or any other person in respect of (i) any
budget, forecast, estimate or other projection of any nature (in particular of
projections of future revenues, future results of operations, future cash flows,
future financial condition or the future business operations (or any underlying
components thereof), or (ii) any other information with respect to the Algatec
Business (in particular the Due Diligence Information) made available to the
Partnership or its advisers prior to the Signing Date.

- 19 -

--------------------------------------------------------------------------------



7. Information.
 
As soon as reasonably practical following the First Closing Date, the Management
Stockholders shall, to the extent legally permissible (including through their
representation on the Algatec Supervisory Board), apply their best efforts to
procure that the Algatec Supervisory Board adopts rules of procedure for the
Algatec Management Board (such rules of procedure to remain in effect as long as
the participation of the Partnership in the registered share capital of Algatec
does not fall short of 25.1%) pursuant to which inter alia, the following
information shall be made available to the Algatec Supervisory Board:
 
a. Financial Information. The Algatec Management Board shall provide to the
Algatec Supervisory Board (and to thereby to the Partnership’s representatives
on the Algatec Supervisory Board):
 
(i) within one hundred twenty (120) days after the end of each of the fiscal
years a consolidated audited balance sheet for such fiscal year and the
immediately preceding fiscal year, a consolidated income statement for such
fiscal year and the immediately preceding two fiscal years, a consolidated cash
flow statement for such fiscal year and the immediately preceding two fiscals
year and a consolidated shareholders’ equity statement for such fiscal year and
the immediately preceding two fiscals year, and
 
(ii) within sixty (60) days after the end of each of the fiscal quarters (other
than a fiscal quarter which is also the end of the Company’s fiscal year) a
consolidated unaudited balance sheet for such fiscal quarter, a consolidated
income statement for such fiscal quarter and a consolidated cash flow statement
for such fiscal quarter, in each case all in accordance with German GAAP, and
each certified by the Chief Executive Officer and Chief Financial Officer as
fairly presenting, in all material respects, the financial condition of the
companies being reported on and their results of operations, subject to, in the
case of unaudited financial statements, changes resulting from normal audit
adjustments.
 
All of the foregoing financial statements shall be in English.
 
b. Notice of Default or Event of Default. The Algatec Management Board shall
provide the Algatec Supervisory Board promptly, and in any event within ten (10)
Business Days after it becomes aware of the existence of any breach, default or
event of default under any Material Contract, or that any Person has given
notice or taken any action with respect to a claimed default under any Material
Contract, inform the Algatec Supervisory Board thereof, specifying the nature
and period of existence thereof and what action the Algatec Management Board is
taking or proposes to take with respect thereto.
 
c. Notices from Governmental Authorities. The Algatec Management Board shall
provide the Algatec Supervisory Board promptly, and in any event within three
(3) Business Days of receipt thereof, copies of any notice from any governmental
authority alleging a violation of any order, ruling, statute or other law or
regulation that could reasonably be expected to have a Material Adverse Effect.
 
d. Annual Budgets. The Algatec Management Board shall provide the Algatec
Supervisory Board prior to the end of each fiscal year a budget for the
immediately following fiscal year, including financial projections and
anticipated capital expenditures. Such capital expenditure budget shall be
subject to approval by the Algatec Supervisory Board (and thereby including the
Partnership’s representatives on the Algatec Supervisory Board).

- 20 -

--------------------------------------------------------------------------------



e. Requested Information. The Algatec Management Board shall provide the Algatec
Supervisory Board with reasonable promptness, such other data and information
relating to the business, operations, affairs, financial condition, assets or
properties of Algatec as from time to time may be reasonably requested by the
Algatec Supervisory Board.
 
8. Conditions to The Partnership’s Obligation to Purchase.
 
a. Conditions to the First Closing and Second Closing. The obligation of the
Partnership hereunder to (i) purchase the First Closing Subject Shares, to pay
the First Closing Share Purchase Price and to make the Capital Contribution on
the First Closing Date and (ii) to purchase the Second Closing Subject Shares,
to pay the Second Closing Share Purchase Price and to make the Loan on the
Second Closing Date is subject to the satisfaction, at or before the First
Closing Date or the Second Closing (as set forth below) of each of the following
conditions, provided that these conditions are for the Partnership’s sole
benefit and may be waived by the Partnership at any time in its sole discretion:
 
(i) The representations and warranties of each of the Trustee and the Management
Stockholders (including those set forth in the Recitals) shall be true and
correct in all material respects (provided, however, that such qualification
shall only apply to representations or warranties not otherwise qualified by
materiality) as of the date as of which they speak.
 
(ii) No litigation, statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.
 
b. Additional Conditions to the Second Closing. In addition to the conditions
set forth under para. a. above, the obligation of the Partnership hereunder to
purchase the Second Closing Subject Shares, to pay the Second Closing Share
Purchase Price and to make the Loan on the Second Closing Date is subject to the
satisfaction of each of the following additional conditions, provided that these
conditions are for the Partnership’s sole benefit and may be waived by the
Partnership at any time in its sole discretion:
 
(i) On or before the Second Closing Date, no event shall have occurred which
could reasonably be expected to have a Material Adverse Effect.
 
(ii) On or at the latest within three (3) Business Days following the First
Closing Date, Algatec shall have used the proceeds of the Capital Contribution
to acquire all of the Trend Capital Limited Partner’s Interest, the transactions
contemplated by each of Paragraphs K, L and M of the Recitals shall have been
consummated, and the Business Transfer shall have occurred.
 
(iii) On or at the latest within three (3) Business Days following the First
Closing Date, Algatec shall have legally and validly acquired all of the
outstanding equity of Solar Invest.
 
(iv) On or at the latest within five (5) Business Days following following the
First Closing Date, Algatec shall have paid the first installment of the Real
Estate Purchase Price.

- 21 -

--------------------------------------------------------------------------------



(v) On or before the Second Closing Date, Algatec and each of Messrs. Ruschke,
Jank, Malik and Freud shall have entered into five year employment agreements
with Algatec in form and content reasonably acceptable to the Partnership (the
“Management Stockholder Employment Agreements”). Such Management Stockholder
Employment Agreements shall provide, among other things, that Mr. Ruschke will
receive an annual salary of €180,000 and each of Messrs. Malik, Jank and Freud
will receive annual salaries of €100,000, subject to 5% annual cost-of-living
increases. In addition, such Management Stockholders shall be entitled to
receive annual bonuses which in the aggregate shall equal 10% of the annual net
income before interest and taxes of Algatec (“EBIT”) for each of the five years
of their employment agreement, subject to an annual “cap” on such bonuses that
will not exceed 100% of their annual salaries if annual EBIT is €10.0 million or
less, and 200% of their annual salaries if such annual EBIT is more than €10.0
million. Each of the Management Stockholders shall also agree, for a period
equal to the greater of five years or the term of their individual employment
with Algatec, not to compete with the “business” of the Company (defined as (i)
the manufacture and sale of photovoltaic module equipment of all types, (ii) the
installation of turn-key module manufacturing facilities of all types, (iii) the
manufacture and sale of photovoltaic cells or modules of all types, and (iv) the
installation and operation of power projects, including the supplying of solar
power electricity to private industry, consumers or local or foreign governments
and municipalities). Such Management Stockholder Employment Agreements shall
also provide for other customary terms and conditions reasonably acceptable to
the Partnership, including reimbursement of expenses, use of an automobile and
social security contributions being borne by the employer.
 
(vi) On or at the latest within three (3) Business Days following the First
Closing, the Algatec Stockholders shall have resolve an amendment to the Algatec
Articles of Association to the effect that the Algatec Supervisory Board is
increased to be composed of six members and shall have applied for registration
of such amendment in Algatec’s commercial register and, subject to such
amendment being registered in Algatec’s commercial register, Mr. Frank Simon,
Mr. Hartmut Suppert and the Trustee shall have resigned or been removed from the
Algatec Supervisory Board (unless one or several of them is designated as a
representative of the Partnership or the Management Stockholders in accordance
with this clause), and two (2) representatives of the Partnership (as designated
by the General Partner) and four (4) representatives designated by the
Management Stockholders shall be appointed to serve as the members of the
Algatec Supervisory Board (which board shall be increased to six members by
amendment to the Algatec Articles of Association).
 
(vii) On or immediately following the Second Closing Date, Algatec shall use the
proceeds of the Loan, together with its available working capital to pay the
Trend Capital Second Installment and the entire Trend Capital Limited
Partnership Purchase Price.
 
9. Post-Closing Covenants and Agreements. Each of the Partnership and the
Management Stockholders do hereby covenant and agree that subject to the
consummation of the transactions to be performed on the First Closing Date,
until consummation of the transactions contemplated by the Stock Exchange
Agreement, or consummation of another Liquidity Event (whichever shall occur
first):
 
(a) Algatec Boards . As long as the participation of the Partnership or its
transferees pursuant to a Permitted Transfer in the registered share capital of
Algatec does not fall below 25.1%, the Partnership and the Management
Stockholders (i) shall vote all their shares of Algatec capital stock at all
regular and special (general or extraordinary) meetings of the shareholders of
Algatec that are called in whole or in part to elect members of the Algatec
Supervisory Board to elect two (2) representatives of the Partnership to serve
on the Algatec Supervisory Board and four (4) representatives of the Management
Stockholders to serve on the Algatec Supervisory Board; and (ii), to the extent
legally permissible, shall instruct their representatives on the Algatec
Supervisory Board (ii) to elect four (4) representatives of the Management
Stockholders (or the Management Stockholders) to serve on the Algatec Management
Board.

- 22 -

--------------------------------------------------------------------------------



(b) Major Transactions. The business and operations of Algatec shall be managed
by the Algatec Management Board. However, the Parties hereto do hereby agree
that they shall, to the extent legally permissible (including through their
representation on the Algatec Supervisory Board), cause the Algatec Supervisory
Board to adopt rules of procedure for the Algatec Management Board
(Geschäftsordnung für den Vorstand) (such rules of procedure to remain in effect
as long as the participation of the Partnership or its transferees pursuant to a
Permitted Transfer in the registered share capital of Algatec does not fall
below 25.1%) pursuant to which the approval or consent of both the Algatec
Supervisory Board and the Partnership’s representatives on the Algatec
Supervisory Board shall be required for Algatec to engage in, or otherwise enter
into any legal commitment for, inter alia any the following transactions (each,
a “Major Transaction”):
 
(i) entering into any agreement or other commitment to consummate a Liquidity
Event;
 
(ii) amending the terms of this Agreement, the Stock Exchange Agreement, the
Loan Agreement or the Management Stockholders Employment Agreements;
 
(iii) entering into any agreement to sell, encumber or subject to Lien of any
material assets and properties of the Algatec Group;
 
(iv) entering into any agreement to sell or issue any additional Algatec Shares
of capital stock or other securities convertible into or exchangeable for
Algatec Shares of capital stock;
 
(v) entering into any agreement to merge Algatec with or into or consolidate
with any other corporation or other Person, that would not otherwise constitute
a Liquidity Event;
 
(vi) any change the fundamental nature of the Algatec Business;
 
(vii) the creation, incurrence, assumption, guarantee or otherwise becoming
liable or obligated with respect to any indebtedness in excess of Euro Five
Million (€5,000,000), or the making of any loan or advance to, or any investment
in, any Person, except in each case in the ordinary course of business;
 
(viii) the final terms and conditions of the Algatec Financing;
 
(ix) entering into any agreement commercial or financial with any Affiliate of a
Management Stockholder or the Partnership;
 
(x) adoption of the annual budget and any material change in the annual budgets
or approval of any capital expenditure not included in the annual budget of over
Euro Two Million (€2,000,000);
 
(xi) the acquisition by any member of the Algatec Group of the business, or a
majority of the securities or assets of any other Person;
 
(xii) in addition to the Algatec Financing, borrowing any other amounts
exceeding Euro Two Million (€2,000,000);
 
(xvi) initiating or settlement out of court of any litigation involving an
amount in excess of Euro Two Million (€2,000,000); or

- 23 -

--------------------------------------------------------------------------------



(xiii) any decision with respect to the winding up of the Algatec or any
Subsidiary of Algatec;
 
(d) Liquidity Event. In the event that for any reason by March 31, 2009, or such
other date as may be mutually agreed upon by the Management Stockholders and the
Partnership the transactions contemplated by the Stock Exchange Agreement shall
not have been consummated, then and in such event, by not later than March 31,
2012 (provided that by that time the participation of the Partnership or its
transferees in a Permitted Transfer in the registered share capital of Algatec
does not fall below 25.1%), Algatec and the Algatec Stockholders shall undertake
to consummate a Liquidity Event. As used in this Agreement, a “Liquidity Event”
shall be defined to mean either:
  
(i) a sale for cash or securities of Algatec on such terms and conditions as
shall be approved by the Partnership and by 50.1% of the shares of capital stock
then held by the Management Stockholders, or
  
(ii) an initial public offering of Algatec on such terms and conditions as shall
be approved by the Partnership and by 50.1% of the shares of capital stock held
the by the Management Stockholders, or
  
(iii) a merger of Algatec with and into any Person who is not an Affiliate of
either the Partnership or the Management Stockholders, all upon on such terms
and conditions as shall be approved by the Partnership and by 50.1% of the
shares of capital stock the held by the Management Stockholders.
  
The Algatec Stockholders hereby agree to use their collective best efforts to
consummate a Liquidity Event by March 31, 2012 (provided that by that time the
participation of the Partnership or its transferees in a Permitted Transfer in
the registered share capital of Algatec does not fall below 25.1%).
  
(e) Lock-up and Voting. Prior to (and including) March 31, 2009, except for
Permitted Transfers, no Algatec Stockholder shall sell, transfer, assign,
pledge, encumber or otherwise hypothecate any of his or its Algatec Shares,
including the Subject Shares, without the unanimous approval of all Algatec
Stockholders. For any sales, transfers, assignments, pledges encumbrances or
other disposals at any time on or after April 1, 2009, the provisions of
Section 9(f) and 9(g) shall apply and, in addition, for any such transactions on
or after December 31, 2012, Section 9(h) shall apply, and the other Algatec
Stockholders shall (including under the Algatec Articles of Association) approve
of any such transactions which are performed in compliance with such provisions.
In addition, at any time, to the extent legally required, all Algatec
Stockholders shall vote their Algatec Shares in such manner as required for the
implementation of any share transfers or share issuances required or agreed upon
by any of the Parties hereto under the Stock Exchange Agreement and the Loan
Agreement.
 
(f) Right of First Refusal. If at any time on or after April 1, 2009, an Algatec
Stockholder desires to sell for cash or cash equivalents all or any portion of
his or its Algatec Shares pursuant to a bona fide offer from a third party who
is not an Affiliate (for the purposes of this Section 9(f), the “Proposed
Transferee”), such selling Algatec Stockholder shall submit a written offer (the
“Offer”) to sell such Algatec Shares (the “Offered Shares”) to all other Algatec
Stockholders (collectively, the “Offerees”) on terms and conditions, including
price, no less favorable to the Offerees than those on which the selling Algatec
Stockholder proposes to sell such Offered Shares to the Proposed Transferee. The
Offer shall disclose the identity of the Proposed Transferee, the Offered Shares
proposed to be sold, the total number of Algatec Shares owned by the selling
Algatec Stockholder, the terms and conditions, including price, of the proposed
sale, and any other material facts relating to the proposed sale.
Notwithstanding the foregoing:

- 24 -

--------------------------------------------------------------------------------



(i) if the selling Algatec Stockholder shall be a Management Stockholder, the
right of first refusal contained in this Section 9(f) and the Offered Shares
shall first be offered to the other Management Stockholders, on a pro rata
basis, as Offerees, and then to the Partnership or its partners to the extent
that all of the Offered Shares are not purchased by the other Management
Stockholders; and
 
(ii) if the selling Algatec Stockholder shall be the Partnership or the General
Partner or one or more Limited Partners, the right of first refusal contained in
this Section 9(f) and the Offered Shares shall first be offered to the
Partnership or other partners (General Partner and Limited Partners) of the
Partnership, on a pro rata basis, as Offerees, and then to the Management
Stockholders on a pro-rata basis, to the extent that all of the Offered Shares
are not purchased by the Partnership or the other partners of the Partnership.
 
Notwithstanding the foregoing, the rights of refusal provided in this Section
9(f) shall not apply with respect to:
 
(i) the transactions contemplated by the Stock Exchange Agreement;
 
(ii) the occurrence of any Liquidity Event, or
 
(iii) any redemption of Algatec Shares or sales of Algatec Shares by an Algatec
Stockholder to Algatec in a transaction approved by the Algatec Management Board
and the Algatec Supervisory Board (including the Partnership’s representatives
on the Algatec Supervisory Board); or
 
(iv) any Permitted Transfer; or
 
(v) any sales or issuances of Algatec Shares or other Algatec equity securities
by Algatec.
 
(g) Tag-Along Rights. The provisions of this Section 9(g) shall be applicable
only until such time as the transactions contemplated by the Stock Exchange
Agreement or a Liquidity Event shall have been consummated.
 
(i) If at any time on or after April 1, 2009, any of the Algatec Stockholders,
whether alone or together by agreement, contract or understanding (for the
purposes of this Section 9(g) (each a “Selling Party”) wishes to sell any
Algatec Shares owned by it in a single transaction or series of related
transactions to any third party (other than to a permitted transferee of such
Selling Party in connection with a Permitted Transfer or a transfer to any other
Algatec Stockholder) (for the purposes of this Section 9(g), the “Purchaser”),
and the Selling Party has complied with all of the other requirements of this
Agreement, the Selling Party shall cause a written notice of the offer by the
Purchaser to purchase such shares (a “Tag-Along Notice”) to be delivered to each
of the other Algatec Stockholders (each a “Tag-Along Algatec Stockholder”),
setting forth the price per share to be paid by the Purchaser, the identity of
the Purchaser and the other principal terms and conditions of the Purchaser’s
offer to purchase such shares. Each Algatec Stockholder shall have the right to
offer for sale to the Purchaser, as a condition of such sale by the Selling
Party, the same proportion of the shares then held by such Algatec Stockholder
as the proposed sale represents with respect to the total number of shares that
the Selling Party owns or has the right to acquire pursuant to outstanding
options, warrants or convertible securities, at the same price per share and on
the same terms and conditions as involved in such sale by the Selling Party.
Each Algatec Stockholder shall notify the Selling Party of his or its intention
to sell his or its shares pursuant to this Section 9(g) as soon as practicable
after receipt of the Tag-Along Notice, but in no event later than thirty (30)
days after receipt thereof.

- 25 -

--------------------------------------------------------------------------------



(ii) In the event that any Algatec Stockholder elects to sell its pro rata
portion to the Purchaser, the Tag-Along Algatec Stockholders shall not be
obligated to execute and deliver any document which (A) requires such Tag-Along
Algatec Stockholder to make representations or warrants regarding any aspect
whatsoever of the business or prospects of Algatec and/or its Subsidiaries, (B)
would subject such Tag-Along Algatec Stockholder to restrictive covenants, or
(C) requires such Tag-Along Algatec Stockholder to be obligated for any
indemnification or other obligations other than (so long as the Selling Party(s)
do at least the same) (1) the obligation to join on a pro-rata basis (but not on
a joint and several basis), based on its respective share of the aggregate
proceeds paid by the Purchaser (but only up to the amount of net proceeds
actually received by such Tag-Along Algatec Stockholder in the sale), in any
indemnification that the Selling Party(s) have agreed to, and (2) any such
obligations that relate specifically to a particular Algatec Stockholder such as
indemnification with respect to representations and warranties given by a
Algatec Stockholder regarding such Algatec Stockholder’s title to and ownership
of shares.
 
(iii) The Selling Party and each other Algatec Stockholder intending to sell
shares hereunder shall sell to the Purchaser all, or at the option of the
Purchaser, any part of the Shares proposed to be sold by them at not less than
the price per share and upon other terms and conditions, if any, not more
favorable to the Purchaser than those set forth in the Tag-Along Notice;
provided, however, that any purchase of less than all of such shares by the
Purchaser shall be made from the Selling Party and each other Algatec
Stockholder intending to sell shares hereunder pro rata based upon the number of
shares then held by the Selling Party and each such other Algatec Stockholder
electing to sell to the Purchaser (calculated on a fully diluted basis).
 
(h) Drag-Along Rights. The provisions of this Section 9(h) shall be applicable
only until such time as the transactions contemplated by the Stock Exchange
Agreement or a Liquidity Event shall have been consummated.
 
(i) If at any time on or after December 31, 2012, one or more Algatec
Stockholders (for the purposes of this Section 9(h), the “Initiating Algatec
Stockholders”) owning at least forty-five percent (45%) of the issued and
outstanding share capital of Algatec shall receive a bona fide cash offer (a
“Drag-Along Offer”) by a third party who is not an Affiliate of Algatec or of
any of the Algatec Stockholders (for the purposes of this Section 9(h), a “Third
Party”) to acquire all of the then outstanding shares or all or substantially
all of the assets or businesses of Algatec (no matter how the transaction may be
structured), then and in such event the Initiating Algatec Stockholder(s) may
(subject to such Initiating Algatec Stockholder(s) having first complied with
Section 9(f)) require each other Algatec Stockholder (each a “Drag-Along Algatec
Stockholder”) to sell to such Third Party all of the shares then held by such
Algatec Stockholder on terms not less favorable to such Algatec Stockholders
than those applying to the Initiating Algatec Stockholder(s) or to vote their
shares in favor of such transaction if other than a sale of shares as provided
below; provided, however, that: the Drag-Along Algatec Stockholders shall not be
obligated to execute and deliver any document which (A) requires such Drag-Along
Algatec Stockholders to make representations or warrants regarding any aspect
whatsoever of the business or prospects of Alhatec and/or its Subsidiaries,
provided that such Drag-Along Algatec Stockholders (so long as the Initiating
Algatec Stockholders do at least the same), shall make representations and
warranties to the effect that (x) such Drag-Along Algatec Stockholder is the
legal and beneficial owner(s) of the securities being sold in the sale, free and
clear of all liens, claims, security interests, restrictions, agreements of sale
or other encumbrances (other than any imposed by this Agreement, as amended and
restated,) and (y) such Drag-Along Algatec Stockholder has the capacity or power
and authority to effect such sale), (B) would subject such to restrictive
covenants, or (C) requires such Drag-Along Algatec Stockholder to be obligated
for any indemnification or other obligations other than (so long as the
Initiating Algatec Stockholders do at least the same) (1) the obligation to join
on a pro-rata basis (but not on a joint and several basis), based on its
respective share of the aggregate proceeds paid by the purchaser in such sale
(but only up to the amount of net proceeds actually received by such Drag-Along
Algatec Stockholder in the sale), in any indemnification that the Initiating
Algatec Stockholders have agreed to, and (2) any such obligations that relate
specifically to a particular Algatec Stockholder such as indemnification with
respect to representations and warranties given by a Algatec Stockholder
regarding such Algatec Stockholder’s title to and ownership. Notwithstanding the
foregoing, in the event that the Initiating Algatec Stockholders elect to
exercise their rights under this Section 9(h), such Drag-Along Algatec
Stockholder shall only be obligated under this Section 9(h), if the Drag Along
Algatec Stockholder shall receive cash in such sale. If the Initiating Algatec
Stockholders elects to exercise their right to compel a sale pursuant to this
Section 9(h), the Initiating Algatec Stockholders will cause a written notice of
the Drag-Along Offer (the “Drag-Along Notice”) to be delivered to each of the
other Algatec Stockholders, setting forth the aggregate consideration, the
identity of the Third Party and the other principal terms and conditions
thereof.

- 26 -

--------------------------------------------------------------------------------



(ii) The Initiating Algatec Stockholders will have one hundred twenty (120) days
from the date the Drag-Along Notice is given to the other Algatec Stockholders
to consummate the sale to the Third Party, at the price and on the terms
substantially similar to those set forth in such Drag-Along Notice, of all of
the Shares subject to the Drag-Along Offer pursuant to Section 9(h). If the sale
to the Third Party is not completed during such one hundred twenty (120) day
period, then the other Algatec Stockholders will be released from their
obligations with respect to such Drag-Along Notice (but not future Drag-Along
transactions).
 
(iii) Subject to Section 9(h), each Algatec Stockholder agrees to cast all votes
to which such Algatec Stockholder is entitled in respect of its Shares, whether
at any annual or special meeting, by written consent or otherwise, in the same
proportion as Shares are voted by the Initiating Algatec Stockholders to approve
any transaction or series of transactions in connection with which the
Initiating Algatec Stockholders exercise their rights in this Section 9(h)
(including, without limitation, any recapitalization, merger, consolidation,
reorganization or sale of all or substantially all of the assets of the
Company).
 
(i) Control of General Partner and Permitted Transfer Undertaking. Until
consummation of the transactions contemplated by the Stock Exchange Agreement or
the occurrence of a Liquidity Event, whichever shall occur first: (A), without
the prior written consent of Management Stockholders owning at least 51% of the
Algatec Shares held by all Management Stockholders, the ownership and control of
the General Partner of the Partnership shall at all times remain directly or
indirectly vested in Robert M. Rubin or Scott Galin or their Affiliates, and (B)
the Partnership hereby undertakes to procure that any transferee to which
Algatec Shares have been transferred pursuant to a Permitted Transfer agrees, as
an undertaking for the benefit of the Management Stockholders, to vote all such
shares in a manner as determined by either Messrs. Rubin or Galin, in the
exercise of their sole discretion.
 
10. Indemnification.
 
a. Survival. All representations, warranties and covenants in this Agreement
will survive the First Closing Date and the Second Closing Date. The right to
indemnification, payment of Damages (as defined below) or other remedy based on
such representations, warranties and covenants will not be affected by any
investigation conducted with respect to, or any knowledge acquired (or capable
of being acquired) after the execution and delivery of this Agreement, with
respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty or covenant. The waiver of any condition based on the
accuracy of any representation or warranty, or on the performance of or
compliance with any covenant, shall not affect the right to indemnification,
payment of Damages, or other remedy based on such representations, warranties
and covenants.

- 27 -

--------------------------------------------------------------------------------



b. Indemnification by Management Stockholders. 
 
(i) Representations and Warranties.  In the event of a breach of any
representation or warranty made by the Management Stockholders in this Agreement
(a “Breach”), the Management Stockholders shall severally (and not jointly and
severally) put the Partnership or, at the Management Stockholders election, the
respective member of Algatec Group into the same position it would be in if the
breach had not occurred (Naturalrestitution) and if and to the extent
remediation in kind is not possible or has not been effected by the Management
Stockholders within a period of one month after a written request for such
remediation has been made by the Partnership, the Partnership shall be entitled
to request from the Management Stockholders compensation in cash (Schadensersatz
in Geld) for any Damages (as defined below) incurred by the Partnership or the
Algatec Group (such compensation to be payable at the Management Stockholders’
discretion to the Algatec Group, except where the damage is solely incurred on
the level of the Partnership); provided, however, that,
 
(A) the present value of any benefits received by the Partnership or the Algatec
Group in connection with or as result of the breach (including, without
limitation, avoided losses, tax benefits and savings, and increases in the value
of any asset owned by the Algatec Group (Abzug neu für Alt)) shall be deducted
for the purpose of computing the Losses (Vorteilsausgleich) in accordance with
Section 252 of the German Civil Code (BGB),
 
(B) the Management Shareholders shall not be liable for Breaches, and the
Partnership shall not be entitled to bring, any claim under or in connection
with this Agreement if and to the extent that: (i) the Partnership, or its
representatives on the Algatec Supervisory Board have caused or participated in
causing (verursacht oder mitverursacht) or aggravated such Breach or any Damages
resulting therefrom or failed to mitigate Damages pursuant to Section 254 of the
German Civil Code (BGB), (ii) the matter underlying the Breach has been taken
into account in the Financial Statements, as a write-off (Abschreibung), value
adjustment (Wertberichtigung), liability (Verbindlichkeit) or provision
(Rückstellung), including general adjustments (e.g., Pauschalwertberichtigungen)
or provisions made for the relevant risk category, (iii) the Damages are
recovered from a third party including under an insurance policy, (iv) the facts
and circumstances underlying the Breach were known by the Partnership or their
representatives and professional advisors on the Signing Date or on any
applicable Closing Date, provided that the Partnership shall be deemed to have
knowledge of all matters which were fairly disclosed in the Due Diligence
Information, (v) the Damages result from or are increased by the passing of, or
any change in, after the Signing Date or any applicable Closing Date, any law,
statute, ordinance, rule, regulation, common law rule or administrative practice
of any government, governmental department, agency or regulatory body including
(without prejudice to the generality of the foregoing) any increase in the rates
of Taxes or any imposition of Taxes or any withdrawal or relief from Taxes not
actually in effect at the Signing Date.
 
(ii) Limitations on Indemnification. 
 
(A) Except for any one or more Breach constituting fraud, the indemnification
obligations of the Management Stockholders for any Breach of a representation or
warranty made by any of them in this Agreement shall expire upon consummation of
the transactions contemplated by the Stock Exchange Agreement, and in the event
that the transactions contemplated by the Stock Exchange Agreement shall not
occur, any claims of the Partnership for Breaches of the Management
Stockholder’s representations and warranties made under this Agreement shall
become time-barred (verjähren) with the expiration of twelve (12) months
following the First Closing Date.

- 28 -

--------------------------------------------------------------------------------



(B) Except for any one or more Breach constituting fraud, the Management
Stockholders shall only be liable for Damages resulting from an individual
Breach of a representation and warranty if and to the extent that such Damages
exceed an amount of €15,000 (the “De Minimis Amount”) and the aggregate amount
of all Damages resulting from individual Breaches which have resulted in Damages
above the De Minimis Amount exceeds €100,000 (the “Deductible Amount”), in which
case only the excess amount shall be recoverable (Freibetrag);
 
(C) Except for any one or more Breach constituting fraud, for any Damages
resulting from a Breach of the Management Stockholders’ representations and
warranties under this Agreement, the Management Stockholders shall be severally
(and not jointly and severally) liable pro-rata to the proportion of their
respective shareholding in Algatec after the Second Closing Date, and
 
(D) absent fraud, the Management Stockholders’ aggregate liability for Breaches
of their representations and warranties, under this Agreement, shall be limited
to a maximum amount of € 800,000 and the individual liability of Freud and Malik
shall be limited (in each case) to €150,000 and the individual liability of
Ruschke and Jank shall be limited (in each case) to € 250,000.
 
“Damages” shall mean all actual damages (within the meaning of Sections 249 et
seq. of the German Civil Code (BGB)) incurred, excluding (i) any potential or
actual reduction in value (Minderung) of the Company or the respective
Subsidiary (as the case may be) beyond the actual damage incurred, (ii) any
indirect or consequential damages (Folgeschäden), (iii) any lost profits
(entgangener Gewinn) which are suffered solely on the level of the Partnership,
(iv) any internal administration and overhead costs.
 
c. Survival of Covenants. The covenants and agreements of the Partnership and
the Management Stockholders to be performed on or before the First Closing Date
and the Second Closing Date shall survive until the expiry of the applicable
statutory limitation period. The post-closing covenants and agreements of the
Parties set forth in Section 9 of this Agreement shall survive for a period of
10 years after the First Closing Date.
 
d. Procedure for Indemnification. If a claim is to be made against any or all of
the Management Stockholders, the Partnership shall give notice to the Management
Stockholders of such claim. In the event that the Management Stockholders object
in writing to any claim for Damages, the Indemnified Party and such Indemnifying
Parties shall attempt in good faith to resolve the dispute.
 
e. Remedies. Except as set forth below, the remedies which the Partnership may
have against the Management Stockholders for Breaches of their representations
and warranties shall solely be governed by this Agreement and shall be the
exclusive remedies available to the Partnership. To the extent permitted by law,
any further claims and remedies other than those explicitly provided for in this
Agreement, irrespective of their nature, amount or legal basis, are hereby
expressly waived and excluded. Without limiting the generality of the preceding
sentence, any right of the Partnership to withdraw (Rücktritt) from this
Agreement or to require the winding up of the transaction contemplated hereunder
on any other legal basis (e.g., by way of großer Schadenersatz), any claims for
breach of pre-contractual obligations (culpa in contrahendo), or ancillary
obligations (positive Forderungsverletzung), except claims for willful deceit
(arglistige Täuschung), are hereby expressly excluded and waived by the
Partnership; this shall not apply to any rights and remedies for fraud or
willful misconduct (Vorsatz). In the event that any Party shall breach or fail
to perform any material covenant and agreement on its part to be performed
following the Second Closing Date, the non-breaching party shall have the right
(but not the obligation) to apply to any court of competent jurisdiction for an
injunction or other equitable remedies that such court may deem proper,
including, without limitation, an order compelling the breaching Party or
Parties to perform such covenants or agreements.

- 29 -

--------------------------------------------------------------------------------



11. Governing Law. The validity and interpretation of this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
Republic of Germany. Each of the parties hereto and their assigns hereby
consents to the exclusive jurisdiction and venue of the Courts of the Republic
of Germany, located in Frankfurt, Germany with respect to any matter relating to
this Agreement and performance of the parties’ obligations hereunder, the
documents and instruments executed and delivered concurrently herewith or
pursuant hereto and performance of the parties’ obligations thereunder and each
of the parties hereto hereby consents to the personal jurisdiction of such
courts and shall subject itself to such personal jurisdiction. Any action, suit
or proceeding relating to such matters shall be commenced, pursued, defended and
resolved only in such courts and any appropriate appellate court having
jurisdiction to hear an appeal from any judgment entered in such courts. The
parties irrevocably waive the defense of an inconvenient forum to the
maintenance of such suit or proceeding. Service of process in any action, suit
or proceeding relating to such matters may be made and served within or outside
the Republic of Germany or in the United States by registered or certified mail
to the parties and their representatives at their respective addresses specified
herein, provided that a reasonable time, not less than thirty (30) days, is
allowed for response. Service of process may also be made in such other manner
as may be permissible under the applicable court rules.
 
12. Miscellaneous.
 
a. Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.
 
b. Severability. In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform to such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.
 
c. Entire Agreement; Amendments. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein. No provision of this Agreement may be waived
or amended other than by an instrument in writing signed by the Party to be
charged with enforcement.
 
d. Notices. Any notices required or permitted to be given under the terms of
this Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by email or facsimile transmission, and shall be
effective five days after being placed in the mail, if mailed by regular mail,
or upon receipt, if delivered personally or by courier (including a recognized
overnight delivery service) or by email or facsimile transmission, in each case
addressed to a Party. The addresses for such communications shall be:
 
If to the Management Stockholders:


Algatec Solar AG
Kotschkaer Weg 8
04932 Roederland/OT Prosen
Germany
Attn: Rainer Ruschke, Chief Executive Officer
Office: 011.49.(0) 35 33-48 18 0
Fax:     011.49.(0) 35 33-84 02
Email: ruschke@algatec.com

- 30 -

--------------------------------------------------------------------------------



with copies to:


Dr. Stefan Malik
Tegernseer Beratungs-Service and
Rechenzentrum GmbH
Sudliche Hauptstrasse 23
83700 Rottach-Egern
Germany
Office: 011.49.(0) 8022.2778.20
Fax:     011.49.(0) 8022.2778.44
Email: s.malik@tbs.de


Gregor Klenk, Esquire
Latham & Watkins LLP
Frankfurter Welle
Reuterweg 20
60323 Frankfurt am Main
Tel.:  +49-69-6062 6517
Fax:  +49-69-6062 6700
E-Mail: Gregor.Klenk@lw.com


If to the Trustee:
Roland Richter, Esq.
Rechtsanwalt
Reppiser Strasse 10a
01609 Groditz, Germany
Telephone: (011) 49 35263 68585
Email: info@richter-rechtsanwaelte.de


If to an Partnership:
Algatec Equity Partners, L.P.
c/o Algatec Management LLC
c/o Robert M. Rubin, Manager
445 Central Avenue
Suite 108
Cedarhurst, NY 11516
Office: (516) 417-8454
Cell:     (516) 805-2603
Email: barrypom@yahoo.com


with copies to:
Hodgson Russ LLP
1540 Broadway, 24th Floor
New York, New York 10036
Attn: Stephen A. Weiss, Esq.
Telephone: (212) 751-4300
Facsimile: (212) 751-0928


Each Party shall provide notice to all of the other parties of any change in
address.

- 31 -

--------------------------------------------------------------------------------



e. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Parties and their successors and assigns. Permitted Transferees,
none of the Parties hereto may assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other Parties
hereto, provided that the Partnership shall remain jointly and severally liable
together with any Permitted Transferee for the obligations set forth under
Section 4 above.
 
f. Third Party Beneficiaries. This Agreement is intended for the benefit of the
Parties hereto, the Partnership and their respective Permitted Transferees,
successors and assigns, and is not for the benefit of, nor may any provision
hereof be enforced by, any other Person.
 
g. Further Assurances. Each Party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
Party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
h. Counterparts; Signatures by Facsimile. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original but all of which
shall constitute one and the same agreement and shall become effective when
counterparts have been signed by each Party and delivered to the other Party.
This Agreement, once executed by a Party, may be delivered to the other Party
hereto by facsimile transmission of a copy of this Agreement bearing the
signature of the Party so delivering this Agreement and such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof..
 
[remainder of page intentionally left blank]

- 32 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Share Purchase Agreement to
be duly executed as of the date and year first above written.
 
ALGATEC:
 
ALGATEC SOLAR AG
   
By:
/s/ Rainer Ruschke
 
Name: Rainer Ruschke
 
Title: Chairman and CEO
 
MANAGEMENT STOCKHOLDERS:
   
/s/ Rainer Ruschke
Name: Rainer Ruschke
   
/s/ Ullrich Jank
Name: Ullrich Jank
   
/s/ Dr. Stefan Malik
Name: Dr. Stefan Malik
   
/s/ Andre Freud
Name: Andre Freud
   
THE TRUSTEE:
   
/s/ Roland Richter
Name: Roland Richter, Esquire

 

THE PARTNERSHIP:     ALGATEC EQUITY PARTNERS, L.P.  
By:
Algatec Management LLC
   
General Partner
       
By:
/s/ Robert M. Rubin
   
Robert M. Rubin, Manager

 
- 33 -

--------------------------------------------------------------------------------

